Citation Nr: 0728676	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  98-17 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD), 
claimed as secondary to service connected disability.

2.  Entitlement to a rating in excess of 10 percent for post 
pacemaker insertion for sick sinus syndrome with 
hypertension.

3.  Entitlement to a rating in excess of 10 percent for 
chronic sinusitis.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1971 to June 1993.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Reno, Nevada, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  When it came before 
the Board in October 2003, it was remanded for additional 
development.  

An October 2006 rating decision granted service connection 
for PTSD, rated 50 percent.  However, the claim for service 
connection for a psychiatric disability as secondary to his 
service connected heart condition remains on appeal.  While 
the veteran cannot be compensated twice for the same 
symptoms, since an examination could potentially distinguish 
between symptoms of PTSD and those of some other psychiatric 
disability, and symptoms not attributed to PTSD could not be 
considered in rating that psychiatric entity, the claim of 
service connection for psychiatric disability other than PTSD 
is not moot.  The Board also notes that the Board's October 
2003 remand characterized the issue as whether new and 
material evidence had been received to reopen a claim for 
service connection for a psychiatric disorder.  However, in 
reviewing the record, the Board finds that, as the original 
denial of service connection for a psychiatric disorder (in a 
February 1994 rating decision) addressed a claim that the 
disability was incurred in service, and the present claim is 
based on a theory of secondary service connection (which was 
not previously considered), the current claim is a new claim 
entitled to de novo review.

The issue of entitlement to a rating in excess of 10 percent 
for post pacemaker insertion for sick sinus syndrome is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant will be notified if any 
action on his part is required.


FINDINGS OF FACT

1.  The veteran is shown to have a mood disorder; competent 
evidence relates it to a service-connected disability.

2.  The veteran's hypertension requires continuous medication 
for control.

3.  The veteran's sinusitis has not been manifested by 
incapacitating episodes requiring prolonged antibiotic 
treatment or by more than 6 non-incapacitating episodes per 
year.

4.  The veteran's right inguinal hernia is not shown to be 
recurrent, irremediable, or not well supported by a truss or 
belt.


CONCLUSIONS OF LAW

1.  Service connection for a mood disorder as secondary to 
service- connected disability is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).

2.  A separate 10 percent rating is warranted for 
hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 71 Fed. Reg. 52,459-60 (Sept. 7, 2006), to be codified 
later at 38 C.F.R. 4.100; "Note (3)" to 38 C.F.R. § 4.104, 
Diagnostic Code (Code) 7101.

3.  A rating in excess of 10 percent is not warranted for the 
veteran's chronic sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.97, Code 6510 (2006).

4.  A rating in excess of 10 percent is not warranted for the 
veteran's residuals of right inguinal hernia repair.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.7, 4.114, Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A letter from the RO 
in 2004 explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The September 1998 rating decision, a 
November 1998 statement of the case (SOC) and subsequent 
supplemental SOCs (SSOCs) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  

While it was not possible for complete VCAA notice to be 
given prior to the rating on appeal (which predated the 
enactment of the VCAA by a number of years), the appellant 
had ample opportunity to respond to the notice letters and 
the SOC and SSOCs and to supplement the record after notice 
was given.  The claims were thereafter readjudicated.  See 
February 2007 SSOC.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with VA medical 
evidence.  He has not identified any additional evidence 
pertinent to these claims.  He was provided multiple VA 
examinations.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Service Connection:  Psychiatric Disorder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection as secondary to a service-
connected disability is warranted where the disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran contends that he suffers from depression and 
anxiety as a result of his various service connected 
disabilities, particularly his post pacemaker insertion for 
sick sinus syndrome with hypertension.

As the veteran has established service-connection for various 
disabilities, including post pacemaker insertion for sick 
sinus syndrome with hypertension; post recurrent right 
inguinal hernia; and status post right nephrectomy, what 
remains to be shown is that he has a current disability that 
was caused or aggravated by one or more of these 
disabilities.  VA psychiatric records dated in May 2006 and 
September 2006 include an Axis I diagnosis, in addition to 
PTSD, of "mood disorder due to service connected medical 
conditions."  Thus, there is competent evidence both of an 
Axis I diagnosis separate from the service connected PTSD, 
and of a nexus between that diagnosed psychiatric disability 
and the veteran's service connected disabilities.  The 
requirements for establishing secondary service connection 
for a mood disorder are met, and service connection for a 
mood disorder is warranted.

III.  Increased Ratings Claims

Disability evaluations are determined by comparing symptoms 
shown with the criteria set forth in the VA Schedule for 
Rating Disabilities, which is based upon average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Hypertension

Service connection is in effect for post pacemaker insertion 
for sick sinus syndrome with hypertension.  A 10 percent 
rating has been assigned under Code 7015.  This code provides 
for rating on the basis of the level of capacity for physical 
activity, expressed in METs (metabolic equivalents), that 
leads to cardiac symptoms.

VA recently revised the regulation that pertains to the 
evaluation of specified cardiovascular disorders, those rated 
under Codes 7000 through 7007, 7011, and 7015 through 7020 -- 
effective from October 6, 2006.  See 71 Fed. Reg. 52,459-60 
(Sept. 7, 2006), to be codified at 38 C.F.R. 4.100.  The 
revised regulation added a new "Note (3)" to 38 C.F.R. § 
4.104, Code 7101 for hypertensive vascular disease, stating 
that hypertension is to be evaluated separately from 
hypertensive heart disease and other types of heart disease.

Under Code 7101, the criteria for a compensable rating, 10 
percent, are diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

In service, blood pressure readings of 172/104, 170/102, 
174/106, and 168/104 were noted.  VA examination in May 1998 
noted a history of hypertension for which the veteran took 
two medications.  VA examination in June 2004 noted the 
veteran took Felodopine for hypertension.  A September 2004 
VA record noted the veteran used medication for control of 
hypertension.  The VA examination in February 2007 noted 
blood pressure of 133/93.

Based on the record showing that the veteran has a history of 
diastolic pressures predominantly 100 or more and requires 
continuous medication for control of the hypertension, the 
Board finds that he is entitled to a separate 10 percent 
rating for hypertension under the revised "Note (3)" to 38 
C.F.R. § 4.104, Code 7101.

Chronic Sinusitis

Service connection for chronic sinusitis was granted in a 
February 1994 rating decision.  A 10 percent rating was 
assigned from July 1993.  The veteran contends that he is 
entitled to a higher rating.

The current 10 percent rating is warranted for sinusitis 
where there are one or two incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted where there are three or more 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  A Note following states that an 
"incapacitating episode" of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Code 6510.

On VA examination in May 1998, the veteran reported that he 
had been prescribed antibiotics approximately twice per year 
to clear his sinus infection.  Examination showed no crusting 
or purulent discharge.  Sinus illumination was symmetrically 
decreased, but there was no obvious tenderness.  Chronic 
maxillary sinusitis was noted.

VA examination in June 2004 noted the veteran received no 
medication for his sinusitis.  He used saline irrigations 
with very good success.  The veteran reported chronic 
recurrent maxillary sinusitis with frontal headaches, 
moderate to severe, occurring every day.  The examiner stated 
that the veteran had not been incapacitated in the last 12 
months due to this condition.  Examination showed a nasal 
obstruction of five percent in the left naris; right naris 
was patent.  There was tenderness to palpation of the frontal 
sinuses, with minimal purulent discharge and no crusting.  
The diagnosis was chronic maxillary sinusitis.

On VA examination in February 2007, the veteran reported 
sinusitis with frontal and mid-face headaches nearly every 
day.  He stated that he woke up with nasal congestion and 
change in his voice, and that this improved during the day.  
The veteran reported that he would initially have some 
crusting and postnasal drip, but no purulent discharge from 
the nose.  The veteran had not had any sinus surgery; his 
only treatment was nasal spray.  Examination showed some mild 
inflammation of the inferior turbinates.  There was no 
purulence.  A small amount of crusting of the left naris was 
noted.  CT scan of the sinuses showed no inflammation; all 
sinuses were present and aerated normally.  The examiner 
stated that the veteran "does not have sinusitis; the 
patient does have allergic rhinitis and has laryngeal 
pharyngeal reflux or acid reflux disease."

The veteran's treatment records do not reflect any episodes 
when he was placed on bedrest by a physician or prescribed a 
prolonged course of antibiotics.  The alternate criteria for 
a 30 percent rating require more than 6 non-capacitating 
episodes per year, with headaches, pain, and purulent 
discharge or crusting.  The veteran has reported daily sinus-
related headaches although there is no objective evidence to 
demonstrate such frequency of sinus symptoms, and the veteran 
has himself reported that he uses only inhalers for treatment 
in recent years.  

The veteran is competent to testify regarding his symptoms, 
including headaches and pain.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, he is not competent to 
provide a medical opinion as to whether those symptoms are 
related to his service-connected sinusitis.  Id.  He reports 
that he experiences episodes of headaches, sinus pressure and 
pain, and a runny nose.  There is objective medical evidence 
of minimal purulent discharge on the June 2004 VA examination 
and a small amount of crusting in the left nostril on the 
February 2007 VA examination.  However, the February 2007 VA 
examiner concluded, based on examination and CT findings, 
that the veteran did not have sinusitis; rather, his symptoms 
were related to allergic rhinitis and other factors.  
Therefore, there is no competent (medical) evidence that the 
veteran has symptoms of his service connected sinusitis 
warranting a rating in excess of 10 percent, and there is 
competent medical evidence against such conclusion.  
Accordingly, the preponderance of the evidence is against 
this claim, and it must be denied.

Residuals of Right Inguinal Hernia Repair

Service connection for right inguinal hernia repair was 
granted in a March 1996 rating decision.  A noncompensable 
rating was assigned.  A March 2005 rating decision increased 
the rating to 10 percent, from June 2004.  (A May 2005 rating 
decision granted a separate 10 percent rating for a painful 
scar associated with right inguinal hernia repair.  That 
rating is not currently on appeal.)

The veteran's right inguinal hernia residuals have been rated 
under Code 7338 which provides a 10 percent rating where the 
hernia is postoperative recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent rating is warranted 
for a small hernia which is postoperative and recurrent, or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent rating is assigned 
where the inguinal hernia is large, postoperative, and 
recurrent, and is not well supported under ordinary 
conditions and is not readily reducible, when considered 
inoperable.  Note:  Add 10 percent for bilateral involvement, 
providing the second hernia is compensable.  See 38 C.F.R. § 
4.114.

The veteran underwent three surgeries in service for repair 
of right inguinal hernia.  A June 2004 VA examination noted 
the veteran's complaints of right inguinal pain.  He reported 
severe inguinal pain with intercourse.  Examination showed a 
reduced inguinal hernia.  The veteran did not wear a truss or 
belt.  He had a palpable cord-like structure in the incision 
area.  The examiner noted that the veteran's pain likely 
resulted from a mesh insertion, with additional pain from the 
scarring.

VA examination in February 2005 found no recurrence of 
inguinal hernia.

On VA examination in February 2007, the veteran reported pain 
at the site of the inguinal hernia repair two to three times 
per week.  There was tenderness to palpation at the lower 
portion of the scar site. 

Based on this record, the evidence does not support the claim 
for a higher rating.  The veteran's complaints of pain are 
contemplated in the currently-assigned 10 percent rating, and 
indicia of a higher rating, such as a recurrent hernia or 
irremediable hernia not supported by a truss or belt, are not 
shown.  As noted above, a separate 10 percent rating is 
assigned for the tender scar.  A preponderance of the 
evidence is against a rating in excess of 10 percent for 
residuals of right inguinal hernia repair, and the claim 
seeking such rating must be denied.

ORDER

Secondary service connection for a mood disorder is granted.

A separate 10 percent rating for hypertension is granted, 
subject to the regulations governing payment of monetary 
awards.

A rating in excess of 10 percent for chronic sinusitis is 
denied.

A rating in excess of 10 percent for residuals of right 
inguinal hernia repair is denied.


REMAND

The veteran is currently assigned a 10 percent rating for his 
cardiovascular disability under 38 C.F.R. § 4.104, Code 7015 
[atrioventricular block].  This Code provides for rating on 
the basis of the level of capacity for physical activity, 
expressed in METs (metabolic equivalents), that leads to 
cardiac symptoms.  

Note (2) under the schedule of ratings for the cardiovascular 
system provides that when the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

In addition, VA recently revised the regulation that pertains 
to the evaluation of specified cardiovascular disorders, 
those rated under Codes 7000 through 7007, 7011, and 7015 
through 7020 -- effective from October 6, 2006.  See 71 Fed. 
Reg. 52,459-60 (Sept. 7, 2006), to be codified at 38 C.F.R. 
4.100.  The revised regulation contains the following new 
provisions: (1) In all cases, whether or not cardiac 
hypertrophy or dilatation (documented by electrocardiogram, 
echocardiogram, or X-ray) is present and whether or not there 
is a need for continuous medication must be ascertained. (2) 
Even if the requirement for a 10 percent rating (based on the 
need for continuous medication) or a 30 percent rating (based 
on the presence of cardiac hypertrophy or dilatation) is met, 
MET testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis. (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.

Stress testing in September 2003 found maximum heart rate of 
133 attained at 10 METs.  The VA examination in February 2007 
noted that the veteran stated he could walk one to two miles 
on level ground.  The examiner stated that "this amount of 
activity equates to about 7 or 8 METs."  The February 2007 
examiner did not indicate that there was a medical 
contraindication for conducting stress testing for METs.  
Moreover, the estimate was not stated in terms of the level 
of activity at which dyspnea, fatigue, angina, dizziness, or 
syncope develops.  This is also required under the rating 
schedule.  As the estimate by the February 2007 examiner 
appears to conflict somewhat with previous stress test 
results and it is not shown that stress testing is 
contraindicated, the Board finds that a current examination 
consistent with the regulatory guidelines is indicated.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
cardiovascular examination in order to 
determine the severity of his service- 
connected post pacemaker insertion for 
sick sinus syndrome.  The examiner must 
review the veteran's claims files in 
conjunction with the examination.  
Specifically, studies should include 
treadmill testing to identify the level 
of physical activity, expressed in 
metabolic equivalents (METs), resulting 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  Should treadmill testing 
not be feasible owing to medical 
contraindication, it should be so 
stated for the record, and the 
examination should address the 
alternate criteria for evaluation, 
outlined above.  The examiner should 
explain the rationale for all opinions 
given.

2.  The RO should then readjudicate the 
claim for an increased rating for post 
pacemaker insertion for sick sinus 
syndrome.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
SSOC, and afford the veteran and his 
representative the opportunity to 
respond.  The case must then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


